Graham, J.
(dissenting). A little more than one month after
his release from the Department of Youth Services (DYS) commitment, the plaintiff allegedly sexually assaulted a sixteen year old female special needs student at a party. As a result of this incident, the Commonwealth filed a motion to reconsider Sex Offender Registry Board (SORB) registration and requested a hearing on the issue. The Juvenile Court judge, who conditionally had exempted the plaintiff from registration with SORB largely due to his age, reconsidered his decision and ordered the plaintiff to register as a sex offender. After a hearing, a SORB hearing examiner conducted a de nova final classification hearing and issued a detailed decision classifying the plaintiff as a level three (high risk) sex offender, which requires active dissemination of certain information concerning the plaintiff and his history of sex offenses via various means of community notification.1
The majority has concluded that the plain language of G. L. *50c. 6, § 178E(/), did not permit the judge to alter his determination of relief from registration based on conduct that occurs after the fourteen-day statutory deadline. I disagree, and therefore, I respectfully dissent. I would conclude that the proper venue for the plaintiff to challenge the judge’s reconsideration of his 2005 order of relief from registration is neither with SORB nor this court, but in the Juvenile Court through a motion for further consideration or, in the alternative, a single justice appeal to determine the judge’s ability to revoke his 2005 order excusing Doe from registration. See Commonwealth v. Ronald R., 450 Mass. 262, 266 (2007) (“Although a sex offender may not appeal from a judge’s decision not to waive the registration requirement, we conclude that either party may petition a single justice of this court, pursuant to G. L. c. 211, § 3 . . .”). Here, by claiming that SORB has no jurisdiction to require him to register, the plaintiff improperly is mounting a collateral attack against the judge’s decision.
In Ronald R., supra, the court determined that a juvenile does not have the right to a direct appeal of a denial of his petition to waive his sex offender registration obligation, pursuant to G. L. c. 6, § 178E(/), because “there is a separate system in place, i.e., [SORB], that determines whether a sex offender must ultimately register.” However, in this case, the plaintiff is not attacking the denial of a petition to waive sex offender registration, but the legality of the judge’s ability to reconsider a prior order of relief from registration, which he claims violates G. L. c. 6, § 178E(/). Therefore, because the plaintiff was not exempted from registration by the judge, SORB properly followed its registration and classification procedures in determining that the plaintiff was required to register as a sex offender.
By raising the issue pursuant to a G. L. c. 30A, § 14, petition for judicial review of SORB’s decision, the plaintiff’s request amounts to an improper collateral attack against the legality of the judge’s order. General Laws c. 30A, § 14, only gives the *51plaintiff a right to judicial review of the SORB decision in order to determine if that decision is supported by substantial evidence, constitutes an abuse of discretion, or reflects an error of fact or law by the hearing examiner.
Moreover, although G. L. c. 6, § 178E(/), requires the judge to make a determination within fourteen days of sentencing, there is no language precluding reconsideration by the judge. The statute neither authorizes nor prohibits the judge from revisiting a conditional finding exempting a plaintiff from registration.
Accordingly, I would conclude that the plaintiff waived his right to contest the legality of the judge’s decision to revisit the issue when the plaintiff did not challenge the order when it entered. I would affirm the decision.

In assessing the plaintiff’s risk and dangerousness, the hearing examiner identified the following factors that elevated his risk to reoffend and degree of dangerousness: repetitive and compulsive behavior as evidenced by his numerous sexual offenses against two victims over a two-year period; use of violence in commission of sex offenses; sex offenses committed in public places, where detection is more likely, suggesting a lack of impulse control; length of time during which the plaintiff abused the victims; the number of victims, which indicated a heightened risk of reoffense and greater dangerousness; and the plaintiff’s poor adjustment to probation on his index offense.
The hearing examiner’s conclusions were based, in part, on the following incidents leading up to the index offense. While in sixth grade, the plaintiff was reprimanded and suspended for sexually assaulting at least one female student. When he was twelve and thirteen years old, he began a series of sexual assaults on two female victims. At a police interview on March 22, 2004, the first victim disclosed that the plaintiff forced her to perform oral sex on him three times at the school they attended. She stated that in or around November, 2003, the plaintiff followed her out of the library, pinned her on the stairs, and shoved his penis into her mouth. She also disclosed another incident in which the plaintiff grabbed her from behind, put his hands over her mouth, threw her down a landing, and threw her against the wall, bruising her
*50hip bone. The plaintiff then told her, “Get on your knees, bitch,” pushed her down, and forced his penis into her mouth. This victim bit his penis, and he slapped her and walked away. Finally, one day after school, the plaintiff pulled the first victim down the stairs and put his penis in her mouth. He later telephoned the first victim, called her a “Ho,” and said that if she ever told anyone about the incident, he would say that he paid her do it.